Citation Nr: 1634018	
Decision Date: 08/29/16    Archive Date: 08/31/16

DOCKET NO.  12-15 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for left patellofemoral syndrome.

2.  Entitlement to an initial disability rating in excess of 10 percent for right patellofemoral syndrome.  
 

REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

C. Bosely, Counsel



INTRODUCTION

The Veteran served on active duty from June 2005 through July 2011.

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

During the course of the appeal, in a February 2016 rating decision, the RO increased the evaluation for the service-connected left and right patellofemoral syndrome disabilities to 10 percent, effective on July 2, 2011.  These ratings do not represent the maximum disability ratings assignable for these disabilities, and the Veteran has not indicated that the current ratings are the maximum he is seeking.  Because higher ratings are available, and because a claimant is presumed to be seeking the maximum available rating for a service-connected disability, the claims for a higher rating, as reflected on the title page, remains in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38 (1993); see also Murphy v. Shinseki, 26 Vet. App. 510, 514 (2014).

In December 2013, the Board remanded the issues on appeal to the agency of original jurisdiction (AOJ) for additional development.  

In a May 2016 rating decision, the RO "confirmed and continued" a previous denial of service connection for asthma.  The Veteran filed a statement in August 2016 appearing to express his disagreement with that decision.  Generally, the filing of an NOD places a matter into appellate status, requiring the Board to remand for issuance of a statement of the case (SOC).  See 38 C.F.R. § 3.103(f), 19.9(c) (2014).  However, effective from March 24, 2015, VA will only accept an expression of dissatisfaction or disagreement with an adjudicative determination by the agency of original jurisdiction (AOJ) as a Notice of Disagreement (NOD) if it is submitted on a standardized form provided by VA for the purpose of appealing the decision, in cases where such a form is provided.  See 38 C.F.R. § 20.201 (from March 24, 2015); also 79 Fed. Reg. 57698 (September 25, 2014) (this final rule will apply only with respect to claims and appeals filed 180 days after the date this rule is published); VA Form 21-0958, "NOTICE OF DISAGREEMENT."  Here, the Veteran's has not completed, signed, and returned a VA Form 21-0958, Notice of Disagreement.  Because the August 2016 letter filed by the Veteran cannot constitute a valid NOD, the matter is not presently in appellate status before the Board and the Board can take no further action on the matter.  See 38 C.F.R. § 20.201(a) (as amended September 25, 2014); see also 38 C.F.R. § 19.9(c) (2015).  

In a December 2015 statement, the Veteran indicated that his feet and back are affected by his service-connected knees.  This appears to be an intent to file a claim of service connection on a secondary basis for those conditions.  The Agency of Original Jurisdiction (AOJ) has not notified the Veteran and his representative of the information necessary to complete the appropriate application form.  Therefore, the Board does not have jurisdiction over those issues, and they must be referred to the AOJ for appropriate action.  See 38 C.F.R. § 3.155(b)(3) (as in effect since March 24, 2015).  

This appeal was processed using the Virtual VA and Virtual Benefits Management System (VBMS) paperless claims processing systems. 


FINDINGS OF FACT

Throughout the period of appellate review, the Veteran's left and right knee disabilities are shown to have been productive of a disability picture involving no more than functional effects involving pain and other limitations affecting his daily life at work and home without a compensable level of flexion or extension, recurrent subluxation or lateral instability, or other abnormality in the knee.


CONCLUSION OF LAW

1.  The criteria for assignment of a disability rating in excess of 10 percent for the Veteran's left knee patellofemoral syndrome are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.55, 4.59, 4.71a (2015).

2.  The criteria for assignment of a disability rating in excess of 10 percent for the Veteran's right knee patellofemoral syndrome are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.55, 4.59, 4.71a (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

A.  Duty to Notify

VA has a duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Here, The Veteran submitted his through VA's Pre-Discharge Program.  That VA form contained standard language that satisfied the duty to notify provisions.  Otherwise, the appeal arises from a disagreement with the initially assigned disability ratings after service connection was granted.  Once a decision awarding service connection, a disability rating, and an effective date has been made, section 5103(a) notice is no longer required because the claim has already been substantiated.

B.  Duty to Assist

VA is required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(d).  VA will help a claimant obtain records relevant to the claim(s) whether or not the records are in Federal custody, and VA will provide a medical examination and/or opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A(c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).

VA has met the duty to assist the Veteran in the development of the claims being decided herein.  His service treatment records have been obtained and appear to be complete.  Also, all sufficiently identified VA treatment records during the appeal period are of record.  The Veteran has not sufficiently identified any other VA medical records he desires to be obtained, and he did not identify and authorize VA to obtain any other relevant information.  

Furthermore, VA examinations have been conducted in April 2011 and December 2015, and they are adequate to inform the Board's judgment on those complex medical matters raised in this appeal.  See Monzingo v. Shinseki, 26 Vet. App. 97, 105-06 (2012); McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2) (West 2014).  The Board is mindful that the December 2015 VA examiner commented that there was insufficient time to evaluate functional limitations over time.  Generally, it must be clear from an examiner's statements that the examiner has indeed considered "all procurable and assembled data," by obtaining all tests and records that might reasonably illuminate the medical analysis.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).  Here, a remand is not necessary, however, because the VA examiner conducted repetitive use testing and found no additional functional limitation.  Moreover, the record does not indicate that any limitations with repeated use over time impact his earning capacity.  For instance, he wrote in September 2011 that his knees would throb with any physical activities or while just walking.  This indicates that he was able to continue with the physical activities and walking without any functional impact.  This condition falls short of the type of disability that would warrant an Ardison-based examination.  See, e.g., Voerth v. West, 13 Vet. App. 117, 123-24 (1999) (cited in Beafore v. Nicholson, 20 Vet. App. 386 (2005) (nonprecedential)).  
Otherwise, there is no indication that his symptoms have materially increased in severity since the last VA examination was conducted for the each disability.  See 38 C.F.R. §§ 3.326, 3.327; Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  Accordingly, the evidentiary record appears to be complete.

C. Stegall Compliance

The Board also finds that there was substantial compliance with the December 2013 Board remand directives.  Specifically, the Veteran was sent a letter in November 2015 asking that he identify any health care providers having additional treatment records pertinent to his appeal.  By the time of that letter, however, he had already responded directly to the Board's remand, in March 2015, by stating that he had no further evidence other than a February 2015 VA appointment.  Next, the Veteran's VA treatment records were obtained and associated with the claims file, including the February 2015 appointment he identified in March 2015.  Next, as directed, the Veteran underwent a VA examination in December 2015 to evaluate the severity of his knees.  This VA examination, as indicated, is adequate to evaluate the disability.  Finally, the matter was readjudicated in a February 2016 supplemental statement of the case (SSOC), as directed by the Board.  Accordingly, there was substantial compliance with the prior Board remand directives, and no further remand is necessary.  See Stegall v. West, 11 Vet. App. 268 (1998); see D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008).

For the above reasons, the Board finds the duties to notify and assist have been met, all due process concerns have been satisfied, and the appeal may be considered on the merits at this time.

II.  Analysis

The Veteran is seeking a higher initial rating for his left and right knee patellofemoral syndrome.  The appeal period now before the Board begins in July 2011 which is the effective date for the award of service connection for these disabilities.  See Fenderson v.  West, 12 Vet. App. 119 (1999).  The disabilities have been assigned 30 percent ratings throughout the appeal period.  
A. Applicable Law

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  Because the ability to overcome the handicap of disability varies widely among individuals, the disability ratings are based primarily upon the average impairment in earning capacity resulting from a service-connected disability, that is, upon the economic or industrial handicap which must be overcome and not from individual success in overcoming it.  See 38 C.F.R. § 4.15.  

Where there is a question as to which of two disability ratings shall be applied, the higher disability rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  Id.  All potential applicable diagnostic codes, whether or not raised by a claimant, must be considered.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  Furthermore, when it is not possible to separate the effects of the service-connected disability from a nonservice-connected condition, such signs and symptoms must be attributed to the service-connected disability.  38 C.F.R. § 3.102; Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam).  

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where a claimant is awarded service connection and assigned an initial disability rating, separate ratings can be assigned for different periods of time since the effective date for the award of service connection ("known as staged ratings").  See Fenderson, 12 Vet. App. at 125-27.  Staged ratings are appropriate in any case when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).

After careful consideration of the evidence, any reasonable doubt remaining on any material question of law or fact is to be resolved in favor of the claimant.  38 C.F.R. § 4.3; Fagan v. Shinseki, 573 F.3d 1282, 1287 (2009).

B. Rating Schedule

The Veteran's knee disabilities have been assigned disability ratings under Diagnostic Code (DC) 5260 of 38 C.F.R. § 4.71a.  Disabilities of the knee are evaluated under the schedular criteria of Diagnostic Codes 5256 through 5263, under 38 C.F.R. § 4.71a.  The applicable schedular criteria for these disabilities are set forth as follows:

The Knee and Leg  
Rating
5256   Knee, ankylosis of:

Extremely unfavorable, in flexion at an angle of 45° or more
60
In flexion between 20° and 45°
50
In flexion between 10° and 20°
40
Favorable angle in full extension, or in slight flexion between 0° and 10°
30
5257   Knee, other impairment of:

Recurrent subluxation or lateral instability:

Severe
30
Moderate
20
Slight
10
5258   Cartilage, semilunar, dislocated, with frequent episodes of "locking," pain, and effusion into the joint
20
5259   Cartilage, semilunar, removal of, symptomatic
10
5260   Leg, limitation of flexion of:

Flexion limited to 15°
30
Flexion limited to 30°
20
Flexion limited to 45°
10
Flexion limited to 60°
0
5261   Leg, limitation of extension of:

Extension limited to 45°
50
Extension limited to 30°
40
Extension limited to 20°
30
Extension limited to 15°
20
Extension limited to 10°
10
Extension limited to 5°
0
5262   Tibia and fibula, impairment of:

Nonunion of, with loose motion, requiring brace
40
Malunion of:

With marked knee or ankle disability
30
With moderate knee or ankle disability
20
With slight knee or ankle disability
10
5263   Genu recurvatum (acquired, traumatic, with weakness and insecurity in weight-bearing objectively demonstrated)
10

DC 5257 is not predicated on loss of range of motion, and thus §§ 4.40 and 4.45, with respect to pain, do not apply.  Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  Further, DC 5257 is not a catch-all code intended to cover all disabilities of the knee not expressly contemplated by other DCs.  Delisle v. McDonald, 789 F.3d 1372, 1357 (Fed. Cir. 2015).

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  38 C.F.R. § 4.59.  With or without degenerative arthritis, it is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury.  Id.; see also Burton v.  Shinseki, 25 Vet. App. 1, 5 (2011) (holding that the provisions of 38 C.F.R. § 4.59 are not limited to disabilities involving arthritis).  Thus, when evaluating musculoskeletal disabilities, VA may, in addition to applying the schedular criteria, assign a higher disability rating when the evidence demonstrates functional loss due to limited or excessive movement, pain, weakness, excessive fatigability, or incoordination, to include during flare-ups and with repeated use, if those factors are not considered in the rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca v.  Brown, 8 Vet. App. 202 (1995); see also Burton, 25 Vet. App. at 5.

A veteran experiencing an "actually" painful joint is entitled to at least the minimum compensable rating per joint under the appropriate DC involved.  Petitti v. McDonald, 27 Vet. App. 415, 424 (2015) (citing Mitchell v. Shinseki, U.S. Vet. App. No. 09-2169, Secretary's Response (Resp.) to April 6, 2011, Order at 1).  A rating higher than the minimum compensable rating is not assignable under any diagnostic code (relating to range of motion) where pain does not cause a compensable functional loss.  The "pain must affect some aspect of 'the normal working movements of the body' such as 'excursion, strength, speed, coordination, and endurance,'" as defined in 38 C.F.R. § 4.40, before a higher rating may be assigned.  This is because "pain alone does not constitute a functional loss under the VA regulations that evaluate disability based upon range-of-motion loss."  Mitchell v.  Shinseki, 25 Vet. App. 32, 33, 43 (2011).

Section 4.59 does not require objective evidence of painful motion.  The regulation does not speak to the type of evidence required when assessing painful motion and therefore certainly does not, by its own terms, restrict evidence to "objective" evidence.  Petitti v. McDonald, 27 Vet. App. 415, 427 (2015).  If credible, lay testimony may consist of a veteran's own statements to the extent that the statements describe symptoms capable of lay observation.  See id. at 427-28 (citing Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).

C. Application of the Rating Schedule

In this case, the Board has carefully considered all assembled evidence and potentially applicable diagnostic codes, and finds that the Veteran's left and right knee disability picture does not more nearly approximate the rating criteria at a higher disability level. The reasons for this decision follow.

First, the evidence shows that neither knee disability has been manifested by flexion to 45 degrees or greater; extension limited to 10 degrees or less; or recurrent subluxation or lateral instability. 

To the contrary, on VA examination in April 2011, several months prior to the Veteran's separation from service in July 2011, flexion of both knees was found to be to 140 degrees with no additional loss due to pain or after repetitive testing; extension of both knees was to 0 degrees with no additional loss due to pain or after repetitive testing; and all stability testing was normal.  The VA examiner found that the joint function was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.

During a February 2015 VA primary care visit, the Veteran had no painful movements, and range of motion was found to be "[g]ood."

Next, on VA examination in December 2015, flexion of the right knee was to 110 degrees and extension to 0 degrees; flexion of the left knee was to 100 degrees and extension was to 0 degrees.  At that time, there was no pain on weight bearing and there was no pain noted on examination.  The VA examiner found that there was insufficient time to evaluate function over time, but conducted repetitive use testing and found no additional functional loss or range of motion after three repetitions.  Joint stability testing was performed, but there was no joint instability.  

This evidence shows that the disability has not been manifested by flexion to 45 degrees or greater or extension limited to 10 degrees or less, even with consideration of the functional impairment resulting from pain and other such factors. It also establishes the absence of recurrent subluxation or lateral instability. Therefore, the disabilities do not more nearly approximate the criteria at a higher disability level, including on the basis of functional limitations.  Likewise, a separate compensable rating is not assignable because neither the Veteran's extension nor flexion is shown to have risen to a compensable level under DC 5260 and DC 5261 in either knee, even with consideration of the functional impairments resulting from pain and other such factors. 
In his September 2011 notice of disagreement (NOD) statement, the Veteran complained of still having pain, soreness and cracking in the knee, which he stated was common after sitting for short periods of time or bending and kneeling down.  He also stated that on certain days, his knees would throb without any physical activities or while just walking.  In his June 2012 substantive appeal, he wrote that he would have soreness in his knees when bending and kneeling down, and they constantly had a cracking sound.  Most recently, in December 2015, he wrote that the condition in both knees had worsened, not just from standing long periods of time and physical activity, but also soreness and or pain after resting and randomly through day.  

Consistent with these testimonial statements, his VA medical records, particularly a February 2015 primary care visit, show such complaints.  

It is generally within the competence of a lay person to identify and observe the effects of a disability under the ordinary conditions of daily life.  In fact, the Veteran's bilateral knee condition manifests with some symptoms readily observable by a lay person, such as pain, soreness, and cracking.  Accordingly, the lay evidence is competent evidence to this extent.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Petitti v. McDonald, 27 Vet. App. 415, 427-28 (2015); Fountain, 27 Vet. App. at 274-75.  However, the rating schedule for evaluating the knee requires precise medical findings, including findings as to limitations of motion in degrees and joint stability testing.  The Veteran's DD 214 shows that he had a combat life savers course during service, but it does not appear that he has a sufficient background in medicine, or a related field, to the extent that he can be recognized as having the medical expertise needed to make such precise medical findings as required in the rating schedule.  Accordingly, his testimony is useful in understanding those symptoms he is competent to identify and the effect of the disability on his daily life, but does not provide a basis for assigning a higher rating.  See Petitti, 27 Vet. App. at 427-28.

A separate or higher rating is also not assignable on the basis of any potentially alternative diagnostic code as the evidence shows no other extant or compensable disability in either knee. The April 2011 and December 2015 VA examinations affirmatively establish the absence of a meniscus condition and any other pathology in the knee. 

To conclude, the Board finds that the disability picture and symptomatology of each knee, taken as a whole and in combination with the subjective and objective evidence, have most nearly approximated the criteria for a 10 percent rating throughout the appeal period.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  The current 10 percent ratings are consistent with the current disability level involving pain and other functional limitations not manifested at a compensable disability level.  See Petitti, 27 Vet. App. at 424.

Therefore, even after resolving all reasonable doubt in the Veteran's favor, a rating higher than 10 is not assignable for his left or right knee disability, and staged ratings are not for assignment. 

D. Extraschedular Consideration

The Board's findings above are based on the rating schedule.  Generally, it must be remembered that the degrees of disability specified in the rating schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  In this regard, the basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  See 38 C.F.R. § 4.10.  The disability evaluations are based upon this functional impairment-the lack of usefulness, of these parts or systems, especially in self-support.  See id.  Moreover, the rating schedule is based primarily upon the average impairment in earning capacity, that is, upon the economic or industrial handicap which must be overcome and not from individual success in overcoming it.  38 C.F.R. § 4.15.

To afford justice in exceptional situations, however, an extraschedular rating may also be assignable.  38 C.F.R. § 3.321(b).  The Board may not, in the first instance, assign an increased rating on an extraschedular basis, but may determine whether referral for extraschedular consideration is warranted, provided that it articulates the reasons or bases for that determination.  See Bagwell v.  Brown, 9 Vet. App. 337, 339 (1996).  

(1) Criteria

The extraschedular determination must follow a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, the level of severity and symptomatology of a Veteran's service-connected disability must be compared with the established criteria found in the rating schedule for that disability.  Id.  If the rating criteria reasonably describe a Veteran's disability level and symptomatology, the disability picture is contemplated by the rating schedule.  Therefore, the assigned schedular evaluation is adequate and no referral is required.  Id.  If the schedular evaluation does not contemplate the level of disability and symptomatology, and is found inadequate, the second step of the inquiry requires the Board to determine whether the exceptional disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-16.

The first Thun element compares a claimant's symptoms to the rating criteria, while the second addresses the resulting effects of those symptoms.  Thus, the first and second Thun elements, although interrelated, involve separate and distinct analyses.  Yancy v. McDonald, No. 14-3390, 2016 WL 747304, at *8 (Vet. App. Feb. 26, 2016)

If analysis of the first two steps shows that the rating schedule is inadequate to evaluate the disability picture and that picture shows the related factors discussed above, the final step requires that the disability be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination of whether the disability picture requires the assignment of an extraschedular rating.  Thun, 22 Vet. App. 111.

(2) Discussion

In this case, referral for extraschedular consideration is not warranted.  The Veteran's service-connected left and right knee disabilities are manifested by signs and symptoms such as pain and weakness, which impairs his ability to stand for long periods or walk for long distances.  These signs and symptoms, and their resulting functional impairments, are expressly contemplated by the rating schedule.  The diagnostic codes in the rating schedule corresponding to disabilities of the knee provide disability ratings on the basis of limitation of motion.  See 38 C.F.R. § 4.71a.  In fact, for all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell, 25 Vet. App. at 37.  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45 , 4.59; Mitchell, 25 Vet. App. at 37.  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.

Because the rating schedule was purposely designed to compensate for such functional effects of his disabilities in all spheres of his daily life, including at work and at home, and given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture, which is manifested by impairment in sitting and walking for long periods.  See 38 C.F.R. §§ 4.1, 4.10, 4.15.  In short, there is nothing exceptional or unusual about the Veteran's left or right knee disability because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet. App. at 115.  

The Veteran is not service-connected for any other disabilities apart from his knees.  Referral for extraschedular consideration has not been argued by the Veteran or reasonably raised by the record on the basis that there are any combined effects resulting from a combination of his service-connected knee disabilities, insofar as they impact the disability picture of the knee disability on appeal.  Yancy v. McDonald, 27 Vet. App. 484, 495 (2016).  Even if it was argued or raised, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998) in this case, there appear to be no additional symptoms or effects that have not been attributed to each specific service-connected knee disability.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  Johnson, 762 F.3d 1362.  

For these reasons, referral for consideration of an extraschedular rating for this disability is not warranted.  


ORDER

A disability rating in excess of 10 percent for left patellofemoral syndrome is denied. 

A disability rating in excess of 10 percent for right patellofemoral syndrome is denied. 



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


